Case 2:20-cv-02600-SHL-cgc Document 95 Filed 02/15/21 Page 1 of 14     PageID 764




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TENNESSEE


  FUSION ELITE ALL STARS et al.,

              Plaintiffs,
        v.
                                                Civ. Action No. 2:20-cv-2600
  VARSITY BRANDS, LLC et al.,

              Defendants.




  REPLY MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION TO
   STRIKE CLASS ALLEGATIONS AND ALLEGATIONS REGARDING SEXUAL
                             ABUSE
Case 2:20-cv-02600-SHL-cgc Document 95 Filed 02/15/21 Page 2 of 14                                                        PageID 765




                                                  TABLE OF CONTENTS

INTRODUCTION......................................................................................................................... 1
RESPONSE TO PLAINTIFFS’ STATEMENT OF “FACTS” ................................................ 1
ARGUMENT ................................................................................................................................. 3
   I.     The Complaint Establishes Obvious and Fundamental Conflicts in the Class ........... 3
   II. Plaintiffs Fail to Address the Impossibility of Common Proof of Harm ..................... 5
   III.       Plaintiffs In Effect Concede that Injunctive Relief Cannot Be Granted ................. 7
   IV.        Plaintiffs Miss the Point on “Standing” ...................................................................... 7
   V.     Plaintiffs’ Reply Confirms the Sexual Abuse Allegations Should be Struck .............. 8
CONCLUSION ............................................................................................................................. 9




                                                                     i
Case 2:20-cv-02600-SHL-cgc Document 95 Filed 02/15/21 Page 3 of 14                                                    PageID 766




                                              TABLE OF AUTHORITIES

Federal Cases

Cascade Health Sols. v. PeaceHealth,
   515 F. 3d 883 (9th Cir. 2008) .....................................................................................................6

Castro v. Sanofi Pasteur Inc.,
   134 F. Supp. 3d 820 (D.N.J. 2015) ............................................................................................6

Collins Inkjet Corp. v. Eastman Kodak Co.,
   781 F.3d 264 (6th Cir. 2015) ..................................................................................................2, 6

In re Papa John's Emp. and Franchise Emp. Antitrust Litig.,
    No. 18-CV-00825, 2019 WL 5386484 (W.D. Ky. Oct. 21, 2019) .............................................9

LePage’s, Inc. v. 3M,
   324 F.3d 141 (3d Cir. 2003) (en banc) .......................................................................................6

Loreto v. Procter & Gamble Co.,
   No. 09-cv-815, 2013 WL 6055401 (S.D. Ohio Nov. 15, 2013) .................................................7

Macy v. GC Services Ltd. P’ship,
  318 F.R.D. 335 (W.D. Ky. 2017) ...............................................................................................7

Romberio v. Unumprovident Corp.,
   385 F. App’x 423 (6th Cir. 2009) ...............................................................................................7

Ross v. Bank of America, N.A. (USA),
   524 F.3d 217 (2d Cir. 2008) .......................................................................................................9




                                                                  ii
Case 2:20-cv-02600-SHL-cgc Document 95 Filed 02/15/21 Page 4 of 14                          PageID 767




       Defendants Varsity Brands, LLC (“Varsity Brands”); Varsity Spirit, LLC (“Varsity

Spirit”); and Varsity Spirit Fashions & Supplies, LLC (“Varsity Fashions,” and, with Varsity

Brands and Varsity Spirit, “Varsity”) and U.S. All Star Federation (“USASF”) (collectively,

“Defendants”) respectfully submit this reply memorandum of law in further support of their

motion to strike.

                                         INTRODUCTION

       Plaintiffs rely almost entirely on their conclusory assertion that “all class members are

aligned in seeking to recover . . . overcharges . . . and all class members seek to stop the same

anticompetitive conduct.” (Pls.’ Br. at 1.) But therein lies the problem—as amply demonstrated

in Defendants’ opening brief and as is apparent on the face of the Complaint, “all” class members

are not aligned. Plaintiffs’ own allegations establish this and, where the Complaint itself

establishes that no class can be certified, courts have not hesitated to strike class allegations.

Plaintiffs do not argue otherwise.

       As to Plaintiffs’ late-added allegations relating to sexual abuse, based on an article about

such abuse in the gyms that Plaintiffs themselves seek to represent, Plaintiffs have no real

response at all, either to the fact that sexual abuse in the gyms only exacerbates the fatal

infirmities inherent in their proposed class that includes such gyms or to the fact that the

allegations are irrelevant to the Plaintiffs’ claims and are the exact sort of spurious allegations

that courts routinely strike from complaints, as should happen here.

                 RESPONSE TO PLAINTIFFS’ STATEMENT OF “FACTS”

       Plaintiffs’ recitation of “facts” (see Pls.’ Br. at 1-5) that are irrelevant to the motion is

telling in its own right. That they feel the need to distort and misrepresent the facts as alleged in

their own Complaint is even more so. For example, Plaintiffs label Varsity’s rebates and loyalty




                                                   1
Case 2:20-cv-02600-SHL-cgc Document 95 Filed 02/15/21 Page 5 of 14                        PageID 768




discounts as “penalties,” as if a customer of Varsity is forced to pay above the “sticker” price for

competitions or events at Varsity’s retaliatory whim. That is both untrue and not alleged

anywhere in the Complaint. Rather, Plaintiffs and the gym members of the class they seek to

represent have the choice of obtaining greater rebates the more they attend Varsity’s events.

They may choose to avail themselves of those rebates or not. No one is “forced” to do anything

and no one is penalized other than in the sense that anyone who does not meet the requirements

for a rebate does not get the rebate. And, as discussed in greater detail in Defendants’ reply in

support of their motions to dismiss, controlling Sixth Circuit precedent establishes that Plaintiffs

allege nothing that could make those programs actionable under the antitrust laws. The only case

Plaintiffs cite is from a case from the District of Massachusetts (see Pls.’ Br. at 4 n.5) that

predates the Sixth Circuit’s definitive ruling on the issue in Collins Inkjet Corp. v. Eastman

Kodak Co., 781 F.3d 264 (6th Cir. 2015), which holds that discounts that do not result in below-

cost pricing are not actionable under the antitrust laws. Ultimately, Plaintiffs play word games,

seeking to apply the harsh-sounding word “penalty” to what the allegations in the Complaint

reveal are run-of-the mill lawful rebates.

       Plaintiffs also misrepresent the nature of the Court’s scheduling order. The order does not

require that class certification “would be adjudicated after the close of fact and expert discovery”

(Pls.’ Br. at 2), but rather sets an outside deadline by which Plaintiffs have to move for class

certification. The fact that that deadline is September 16, 2022 (see ECF No. 61) and that a

motion filed on that date presumably would not be resolved at least several months after that,

emphasizes the need for early intervention here where the Complaint itself makes clear that the

alleged class cannot be validly certified.




                                                   2
Case 2:20-cv-02600-SHL-cgc Document 95 Filed 02/15/21 Page 6 of 14                         PageID 769




        As to sexual abuse, Plaintiffs do address the fact that their allegations of sexual abuse—

added only to the fourth iteration of their Complaint—are based on a news report about

cheerleading gyms that are either owned by abusers or that employ abusers as coaches or in other

roles. Of course, these gyms are members of Plaintiffs’ putative class. In the end, as important

as the issue is in the proper context, here the sexual abuse allegations are a distraction that if

anything cut against class certification as they pit some gyms against others, with Plaintiffs

inappropriately seeking to use the issue as an extortion club against Varsity and USASF.

                                           ARGUMENT

   I.      The Complaint Establishes Obvious and Fundamental Conflicts in the Class

        Plaintiffs concede that a “fundamental conflict will defeat” class certification. (Pls.’ Br.

at 9.) They try but fail to avoid the obvious fundamental conflicts in their class by, for example,

arguing that the rebates that some gyms but not others receive are “illusory.” (Pls.’ Br. at 9.) But

Plaintiffs do not allege that no gyms receive rebates; indeed, the core allegation of their case is

that the rebates that some gyms receive are all-critical to Varsity’s alleged ability to

“monopolize” the “market” for “All Star competitions” and “All Star apparel.” (Compl. ¶¶ 107,

175.) Plainly the gyms that receive the rebates have an entirely different interest in the rebates

than those that do not. Indeed, Plaintiffs acknowledge as much, quoting their main case as

stating that “most of the harm of individualized agreements is externalized onto those who are

not party to that particular agreement.” (Pls.’ Br. at 4 n.5 (quoting Natchitoches Parish Hosp.

Serv. Dist. v. Tyco Int’l Ltd., 247 F.R.D. 253, 272 (D. Mass. 2008).) Ultimately, Plaintiffs ask the

Court to assume away this issue based on conclusory allegations that “all” gyms were illegally

overcharged, even though their main case says the opposite—that the effect of bundled discounts

are “externalized” to those that do not receive the discounts. In other words, those that receive




                                                   3
Case 2:20-cv-02600-SHL-cgc Document 95 Filed 02/15/21 Page 7 of 14                        PageID 770




the discounts benefit at the expense of those that do not. Gyms on both sides of that line should

not be in the same class.

       Plaintiffs also try to run away from their own allegations about bids for Varsity’s

championship meets. Confronted with their allegations that the current system—which the

Complaint suggests they seek to dismantle root and branch—provides fully paid trips to certain

gyms and class members, but not others, Plaintiffs disclaim any desire to change that aspect of

the system. (Pls.’ Br. at 10.) Indeed, they in effect concede that some members of the class

would be harmed if free trips went away. Yet the relief they seek inevitably would harm those

gyms and participants—putative class members all—that benefit from them.

       Similarly, Plaintiffs say that they do not “challenge the practice of splitting competitions

by quality level” (Pls.’ Br. at 10), but that is exactly what they seek to do by asserting that Varsity

and USASF should not be permitted to control access to their higher-level meets through control

of the awarding of bids. In that regard, one thing that Plaintiffs apparently seek on behalf of the

putative class is to disallow Varsity from specifying which teams will be invited to attend its own

Summit and U.S. Finals championship meets. Plaintiffs ask the Court to accept the illogical

conclusion that with Varsity not controlling access to its own meets, the very same gyms would

receive the very same bids. Common sense dictates otherwise and the gyms that would lose out

in Plaintiffs’ world should not be in the same class as those that would receive bids. Nor should

participants who would receive paid bids be in the same class as those who would not.

       Plaintiffs accuse Defendants of ignoring economics, but in reality, that is what Plaintiffs

do. For example, Plaintiffs—at least when they have on the hat of “competition spectator”—

want to reduce or eliminate spectator fees. That of course is of no interest to Plaintiffs when they

have on the hat of “the gyms,” which do not pay spectator fees but would stand to have their




                                                  4
Case 2:20-cv-02600-SHL-cgc Document 95 Filed 02/15/21 Page 8 of 14                        PageID 771




registration fees increased to make up the loss of revenue from spectator fees. It is worth noting

in that regard that these two groups were not originally in this case together. Rather, they were

merged together in an alliance among Plaintiffs’ counsel only when the case was refiled in this

Court. And even now Plaintiffs concede that these two groups are very different: “[g]yms pay

Varsity for entry fees and directly buy the full range of Apparel,” while “[p]arents generally only

pay spectator fees, but may on occasion buy Apparel directly.” (Pls.’ Br. at 16 n.13.) The

interests of these two groups are plainly disparate—as Plaintiffs concede, they do not even

purchase the same products and services—and at a minimum they should not be in the same

class.

    II.      Plaintiffs Fail to Address the Impossibility of Common Proof of Harm

          Plaintiffs do not dispute that common proof of harm is essential for class certification in

an antitrust case. Plaintiffs cite no case certifying a class comprised of plaintiffs at two levels of

distribution, with completely different relationships with the Defendants and who purchase

almost completely different products and services. In other words, one set of putative class

members here are seeking to recover damages relating to competition entry fees and apparel,

while the other is seeking to recover damages relating almost entirely, if not entirely, to spectator

fees. Given the dichotomy between the theories of harm in the first instance and the products

and services at issue, harm to this “class” self-evidently cannot be shown by common proof

applicable to the entire class.

          Plaintiffs otherwise double-down on their failed arguments regarding conflicts in their

effort to address the obvious impossibility of common proof of harm. Indeed, in one passage,

Plaintiffs say that they allege that “all Class members would pay lower prices without the

Scheme.” (Pls.’ Br. at 14.) But, at the same time, they concede that some members of the

putative class pay nothing because they receive free bids (and travel expenses) to prestigious


                                                    5
Case 2:20-cv-02600-SHL-cgc Document 95 Filed 02/15/21 Page 9 of 14                       PageID 772




upper-level competitions. They further concede that many class members receive substantial

financial benefits from Varsity’s rebate and discounting programs. Harm cannot be shown by

common proof in the scenario that Plaintiffs set out in the Complaint.

       The cases Plaintiffs cite are inapposite. They involve cases where the allegation was that

the conduct at issue raised prices on a single class of products (capacitors, vitamins, or the drug

Nexium). Those are not the allegations here. Nowhere in the Complaint do Plaintiffs allege that

spectator fees, registration fees, and the costs of the dozens, if not hundreds, of apparel products

as to which Plaintiffs seek damages were raised by a uniform or even quasi-uniform amount.

Nor would such allegations make any sense. Rather, Plaintiffs’ apparent theory is that Varsity’s

rebates make their offering so attractive to consumers that others cannot offer a compelling

alternative and that, over time, alternative suppliers will exit the market and that Varsity will then

(someday) be able to charge more in some sense in response for all of the myriad products and

services that Varsity offers relating to All Star cheerleading. Putting aside the rank speculation

inherent in such a theory and the legal inadequacy under the facts pled, the theory is entirely

different than the price-fixing theories in the cases Plaintiffs cite, where harm was adjudged to be

provable on a classwide basis using common proof.1 Nor do Plaintiffs’ cases related to

overcharge damages in general (Pls.’ Br. at 16 n.13) suggest otherwise; the issue here is that the

allegations in the Complaint make clear that many members of the putative class benefited from

the complained-of practices.



1
 Castro v. Sanofi Pasteur Inc., 134 F. Supp. 3d 820 (D.N.J. 2015), was a monopolization case,
but the court’s decision to allow the class to be certified there was based largely on the Third
Circuit’s unique view of bundled discounts, which has been rejected by every other circuit that
has considered the issue, including the Sixth Circuit in Collins Inkjet, 781 F.3d at 273 (“The
Ninth Circuit’s analysis in [Cascade Health Solutions v. PeaceHealth, 515 F. 3d 883, 906 (9th
Cir. 2008)] is more compelling than that of the Third Circuit in LePage’s, Inc. v. 3M, 324 F.3d
141, 154-57 (3d Cir. 2003) (en banc).”


                                                  6
Case 2:20-cv-02600-SHL-cgc Document 95 Filed 02/15/21 Page 10 of 14                            PageID 773




            Plaintiffs’ argument as to sexual abuse clinches the fact that no class could ever be

 certified in this case. Plaintiffs concede that they are challenging Varsity and USASF in respect

 of “protecting cheerleaders from sexual abuse,” which of course means sexual abuse at some of

 the very gyms that Plaintiffs seek to represent. That in itself is a disabling conflict among class

 members.

     III.      Plaintiffs In Effect Concede that Injunctive Relief Cannot Be Granted

            Plaintiffs repeat the failed arguments relating to conflict and common proof of harm in

 seeking to avoid the obvious truth that an injunction against Varsity and USASF would hurt

 many members of the class. As discussed above, Plaintiffs concede that some members of the

 class receive benefits from Varsity’s rebate programs and from paid bids. Plaintiffs do not

 address the fact that these members stand to lose if the relief Plaintiffs seek is granted. No

 injunctive relief class can be certified in such circumstances. (See Defs.’ Br. at 11-12.)

     IV.       Plaintiffs Miss the Point on “Standing”

            Plaintiffs do not dispute that, for a class to be certified, the members of the putative class

 must have been harmed. Romberio v. Unumprovident Corp., 385 F. App’x 423, 431 (6th Cir.

 2009) (“Where a class definition encompasses many individuals who have no claim at all to the

 relief requested . . . the typicality premise is lacking . . .”). They dispute that this is an Article III

 standing requirement, but cite a case where the Court held that a lack of “absent class member

 injury” is an issue in assessing class certification. See Macy v. GC Services Ltd. P’ship, 318

 F.R.D. 335, 338-39 (W.D. Ky. 2017). Where, like here, a putative class consists of members who

 would not have standing to sue, the class allegations can and should be struck. See, e.g., Loreto

 v. Procter & Gamble Co., No. 09-cv-815, 2013 WL 6055401, at *3 (S.D. Ohio Nov. 15, 2013)

 (“[A] class cannot be certified if any members in the class would lack Article III standing.”)

 (citing Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 612-13 (1997)).


                                                       7
Case 2:20-cv-02600-SHL-cgc Document 95 Filed 02/15/21 Page 11 of 14                         PageID 774




          Ultimately, whether cast as an Article III standing question or an issue of typicality, the

 certification question turns on Plaintiffs’ assertion that every putative class member—including

 those that received discounts and rebates, those that received fully paid trips, and those that made

 no purchases in one or the other alleged markets—were harmed. Plaintiffs plead facts showing

 that this is not the case, which means the proposed class cannot be certified. Plaintiffs seek to

 excuse this failure by citing to conclusory allegations that “all members of the proposed Class

 [suffered injury] in the form of unlawful overcharges” (Pls.’ Br. at 18), even though those

 allegations are conclusory, implausible and contradict the actual facts alleged in the Complaint.

 The Court should not accept such conclusory and implausible allegations over the contradictory

 factual allegations in the Complaint.

     V.      Plaintiffs’ Reply Confirms the Sexual Abuse Allegations Should be Struck

          Plaintiffs do not deny that the basis of their sexual abuse allegations are an article in USA

 Today that related to sexual abuse in gyms, i.e., members of their proposed class. They also do

 not deny that they themselves assert that discovery of their gym clients, or presumably any gym,

 on this topic would be irrelevant.2 Nor do they deny that the USA Today article did not assert

 sexual abuse involving Varsity employees or USASF employees or that Varsity or USASF

 employed a single sexual abuser. Nor do they explain how class members would have standing

 to bring a claim, much less an antitrust claim based on an alleged failure of USASF or Varsity to

 police those very class members.

          Plaintiffs’ only argument in support of allowing the allegations to remain in the


 2
   Plaintiffs mischaracterize this issue as an unresolved “discovery dispute.” (See Pls.’ Br. at 20
 n.21.) Far from it—Plaintiffs’ position, as stated in their discovery responses, is that such
 discovery would be irrelevant. Notably, in the two and a half months since Defendants filed
 their opening brief, Plaintiffs have not wavered from that position. Plaintiffs cannot have it both
 ways, saying that abuse is relevant to their case but maintaining that discovery about abuse from
 the gyms where it occurs is not permitted because it is “irrelevant.”


                                                    8
Case 2:20-cv-02600-SHL-cgc Document 95 Filed 02/15/21 Page 12 of 14                          PageID 775




 Complaint and presumably to provide a basis for discovery is that USASF'’s policies and

 practices relating to sexual abuse somehow reflect a diminution in Varsity’s “quality.” In

 essence, Plaintiffs’ argument is that any theory they can posit as to how Varsity could have done

 something differently amounts to a “diminution in quality” that justifies discovery, even where,

 as here, Plaintiffs have not alleged such diminution in quality as a basis for harm to themselves

 or for damages. But this is no basis for keeping these allegations in the Complaint or for

 discovery, as is demonstrated by the cases that Plaintiffs cite, both of which involved claims that

 the alleged diminution in quality harmed the plaintiffs themselves. See Ross v. Bank of America,

 N.A. (USA), 524 F.3d 217, 223 (2d Cir. 2008) (credit cardholders alleging injuries to themselves

 relating to consumer choice and the quality of credit services offered); In re Papa John's Emp.

 and Franchise Emp. Antitrust Litig., No. 18-CV-00825, 2019 WL 5386484, at *9 (W.D. Ky. Oct.

 21, 2019) (employees alleging suppression of their wages and a decrease in their employment

 opportunities). Nor do Plaintiffs allege that Varsity or USASF is in the market of, or has

 monopolized the market for, “protecting athletes from sexual predation” (Pls.’ Br. at 5),

 particularly from owners and employees of putative class members.

        This case is sufficiently sprawling as it is to not allow it to veer off in a direction that

 does not relate to the harms to the Plaintiffs alleged or damages claims and, indeed, mainly if not

 entirely deals with the failures of the class that Plaintiffs seek to represent to not employ sexual

 predators. The sexual abuse allegations should be struck.

                                           CONCLUSION

        For the foregoing reasons and for the reasons stated in Defendants’ opening brief,

 Defendants respectfully request that the Court strike Plaintiffs’ class allegations and allegations

 relating to sexual abuse (specifically, paragraphs 40-50 and 237-241, respectively, and that




                                                   9
Case 2:20-cv-02600-SHL-cgc Document 95 Filed 02/15/21 Page 13 of 14                      PageID 776




 portion of Plaintiffs’ claim for relief that relates to the putative class).



  Dated: February 15, 2021                       Respectfully submitted,

                                                 By: /s Matthew S. Mulqueen

                                                 George S. Cary*
                                                 Mark W. Nelson*
                                                 Alexis Collins*
                                                 Steven J. Kaiser*
                                                 CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                                 2112 Pennsylvania Avenue, NW
                                                 Washington, DC 20037
                                                 Phone: (202) 974-1500
                                                 Fax: (202) 974-1999
                                                 gcary@cgsh.com
                                                 mnelson@cgsh.com
                                                 alcollins@cgsh.com
                                                 skaiser@cgsh.com
                                                 * Admitted pro hac vice

                                                 Matthew S. Mulqueen (TN #28418)
                                                 Adam S. Baldridge (TN #23488)
                                                 BAKER, DONELSON, BEARMAN, CALDWELL &
                                                 BERKOWITZ
                                                 165 Madison Avenue, Suite 2000
                                                 Memphis, TN 38103
                                                 Phone: (901) 526-2000
                                                 Fax: (901) 577-0866
                                                 mmulqueen@bakerdonelson.com
                                                 abaldridge@bakerdonelson.com
                                                 Attorneys for Varsity Brands, LLC; Varsity Spirit
                                                 Fashions & Supplies, LLC; and Varsity Spirit, LLC

                                                 By: /s Nicole D. Berkowitz

                                                 Grady Garrison (TN #008097)
                                                 Nicole D. Berkowitz (TN #35046)
                                                 BAKER, DONELSON, BEARMAN, CALDWELL &
                                                 BERKOWITZ
                                                 165 Madison Avenue, Suite 2000
                                                 Memphis, TN 38103
                                                 Phone: (901) 526-2000



                                                    10
Case 2:20-cv-02600-SHL-cgc Document 95 Filed 02/15/21 Page 14 of 14           PageID 777




                                    Fax: (901) 577-0866
                                    ggarrison@bakerdonelson.com
                                    nberkowitz@bakerdonelson.com
                                    Attorneys for U.S. All Star Federation, Inc.




                                       11
